VAUGHAN FOODS, INC.

WILD ABOUT FOOD - OKLAHOMA LLC

 

PENINSULA BANK BUSINESS FUNDING,

A DIVISION OF THE PRIVATE BANK OF THE PENINSULA

 

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT is entered into as of March 6, 2009, by and
between PENINSULA BANK BUSINESS FUNDING, A DIVISION OF THE PRIVATE BANK OF THE
PENINSULA (“Bank”) and VAUGHAN FOODS, INC. and WILD ABOUT FOOD - OKLAHOMA LLC
(each a “Borrower”, and collectively “Borrowers”).

RECITALS

Borrowers wish to obtain credit from time to time from Bank, and Bank desires to
extend credit to Borrowers. This Agreement sets forth the terms on which Bank
will advance credit to Borrowers, and Borrowers will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

 

1.

DEFINITIONS AND CONSTRUCTION.

 

1.1       Definitions. As used in this Agreement, the following terms shall have
the following definitions:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrowers arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrowers, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by a Borrower and a Borrower’s Books
relating to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

“Borrower’s Books” means all of a Borrower’s books and records including:
ledgers; records concerning such Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information;
provided however, such Borrower’s Books (a) shall not include any computer
programs, hardware or software not owned by such Borrower but on which such
Borrower maintains electronic records under a license or other agreement, but
(b) shall include such electronic records.

“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts less all valid payables owed to vendors whose invoices are in
compliance with the Perishable Agricultural Commodities Act ("PACA") and who are
entitled to the benefits of PACA with respect to such payables (“PACA
Payables”), as determined by Bank with reference to the most recent Borrowing
Base Certificate delivered by Borrowers.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in

 

1

 



 

--------------------------------------------------------------------------------

Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of a sufficient number of shares of all classes of stock then outstanding of a
Borrower ordinarily entitled to vote in the election of directors, empowering
such “person” or “group” to elect a majority of the Board of Directors of a
Borrower, who did not have such power before such transaction.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code.

“Collateral” means the property described on Exhibit A attached hereto.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrowers hereunder.

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

“EBITDA” means (a) Net Income, plus (b) Interest Expense, plus (c) to the extent
deducted in the calculation of Net Income, depreciation expense and amortization
expense, plus (d) income tax expense, if any. Income tax benefit shall not be
considered in the determination of EBITDA.

“Eligible Accounts” means those Accounts that arise in the ordinary course of a
Borrower’s business that comply with all of such Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon notification thereof to Borrowers in accordance
with the provisions hereof. Unless otherwise agreed to by Bank, Eligible
Accounts shall not include the following:

(a)                  Accounts that the account debtor has failed to pay within
sixty (60) days of invoice date that are not subject to any offset by the
account debtor;

(b)                  Accounts with respect to an account debtor, twenty-five
percent (25%) of whose Accounts the account debtor has failed to pay within
sixty (60) days of invoice date;

(c)                  Accounts with respect to which the account debtor is an
officer, employee, or agent of a Borrower;

(d)                  Accounts with respect to which goods are placed on
consignment, guaranteed sale, sale or return, sale on approval, bill and hold,
or other terms by reason of which the payment by the account debtor may be
conditional;

 

(e)

Accounts with respect to which the account debtor is an Affiliate of a Borrower;

 

2

 



 

--------------------------------------------------------------------------------

 

(f)

Pre-billings or progress billings;

(g)                  Accounts with respect to which the account debtor does not
have its principal place of business in the United States, except for Eligible
Foreign Accounts;

(h)                  Accounts with respect to which the account debtor is the
United States or any department, agency, or instrumentality of the United
States;

(i)                  Accounts with respect to which a Borrower is liable to the
account debtor for goods sold or services rendered by the account debtor to a
Borrower or for deposits or other property of the account debtor held by a
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to such Borrower;

(j)                  Accounts with respect to an account debtor, including
Subsidiaries and Affiliates, whose total obligations to Borrowers exceed thirty
percent (30%) of all Accounts, to the extent such obligations exceed the
aforementioned percentage, except as approved in writing by Bank;

(k)                  Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business; and

 

(l)

Accounts the collection of which Bank reasonably determines to be doubtful.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, or (ii) that
Bank approves on a case-by-case basis.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments owned
by a Borrower or in which a Borrower has any interest, but only to the extent of
such interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“GAAP” means generally accepted accounting principles as in effect from time to
time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property Collateral” means all of a Borrower’s right, title, and
interest in and to the following: Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all

 

3

 



 

--------------------------------------------------------------------------------

proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Inventory” means all inventory in which a Borrower has or acquires any
interest, including work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of such Borrower, including such inventory
as is temporarily out of its custody or possession or in transit and including
any returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and such Borrower’s Books relating to
any of the foregoing.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“IBC” shall mean International Bank of Commerce, a Texas state banking
association

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrowers, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of a Borrower and
its Subsidiaries taken as a whole or (ii) the ability of a Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.

“Negotiable Collateral” means all letters of credit of which a Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and such Borrower’s Books relating to any of the foregoing.

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period, determined in accordance with GAAP.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrowers pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from a Borrower to others that Bank may have obtained by assignment or
otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrowers and Bank.

 

4

 



 

--------------------------------------------------------------------------------

“Permitted Indebtedness” means:

(a)      Indebtedness of Borrowers in favor of Bank arising under this Agreement
or any other Loan Document;

 

(b)  

Indebtedness of Borrowers existing on the Closing Date and disclosed in the
Schedule;

(c)      Indebtedness of Borrowers secured by a lien described in clause (c) of
the defined term “Permitted Liens,” provided (i) such Indebtedness does not
exceed the cost of the Equipment financed with such Indebtedness and (ii) such
Indebtedness does not exceed the amounts outstanding as of the Closing Date in
the aggregate at any given time; and

 

(d)

Subordinated Debt.

“Permitted Investment” means:

 

(a)

Investments existing on the Closing Date disclosed in the Schedule; and

(b)        (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank’s money market accounts, or (v) money
market accounts with IBC.

“Permitted Liens” means the following:

(a)        Any Liens existing on the Closing Date and disclosed in the Schedule
(and liens arising from any disclosures under Permitted Indebtedness, Permitted
Liens, or Grant of Security Interest set forth on the Schedule) or arising under
this Agreement or the other Loan Documents;

(b)        Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings;

(c)        Liens (i) upon or in any Equipment which was financed by IBC acquired
or held by a Borrower or any of its Subsidiaries to secure the purchase price of
such Equipment or Indebtedness incurred solely for the purpose of financing the
acquisition of such Equipment, or (ii) existing on such Equipment at the time of
its acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such Equipment;

(d)        Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prime Rate” means the variable rate of interest, per annum, that appears in The
Wall Street Journal from time to time, whether or not such announced rate is the
lowest rate available from Bank, provided, however, at no time shall the Prime
Rate be less than the prime rate that appears in The Wall Street Journal on the
day of the initial Credit Extension.

 

5

 



 

--------------------------------------------------------------------------------

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of a Borrower.

“Revolving Facility” means the facility under which Borrowers may request Bank
to issue Advances, as specified in Section 2.1(a) hereof.

“Revolving Line” means aggregate Credit Extensions of up to Three Million
Dollars ($3,000,000).

“Revolving Maturity Date” means May 1, 2010.

“Schedule” means the schedule of exceptions attached hereto and any updates to
the Schedule provided to and approved by Bank.

“Subordinated Debt” means any debt incurred by a Borrower that is subordinated
to the debt owing by such Borrower to Bank on terms acceptable to Bank (and
identified as being such by such Borrower and Bank).

“Subsidiary” means any corporation, limited liability company or partnership in
which (i) any general partnership interest or (ii) more than 50% of the stock or
other units of ownership which by the terms thereof has the ordinary voting
power to elect the Board of Directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by a Borrower,
either directly or through an Affiliate.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.

1.2       Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all calculations made hereunder
shall be made in accordance with GAAP. When used herein, the terms “financial
statements” shall include the notes and schedules thereto.

 

2.

LOAN AND TERMS OF PAYMENT.

 

2.1

Credit Extensions.

Each Borrower promises to pay to the order of Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrowers hereunder. Each Borrower shall also pay
interest on the unpaid principal amount of such Credit Extensions at rates in
accordance with the terms hereof.

 

(a)

Revolving Advances.

(i)        Subject to and upon the terms and conditions of this Agreement,
Borrowers may request Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Revolving Line or (ii) the Borrowing Base. Subject to the
terms and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable. Borrowers may prepay any Advances without penalty
or premium.

(ii)        Whenever Borrowers desire an Advance, Borrowers will notify Bank by
facsimile transmission or telephone no later than 12:00 noon Pacific time, on
the Business Day that is one day before the Business Day the Advance is to be
made. Each such notification shall be promptly confirmed by a Payment/Advance
Form in substantially the form of Exhibit B hereto. Upon Bank’s reasonable
request, Borrowers will deliver copies of invoices in connection with any
Advance request and all supporting documents, plus transaction files for all
invoices and payment application in an electronic format acceptable to Bank for
processing. Documents received by 11:00 a.m. California time on Eligible
Accounts will be processed on the same Business Day. Documents received after
then will be processed on the next Business Day. Bank is authorized to make

 

6

 



 

--------------------------------------------------------------------------------

Advances under this Agreement, based upon instructions received from a
Responsible Officer or a designee of a Responsible Officer, or without
instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrowers shall indemnify
and hold Bank harmless for any damages or loss suffered by Bank as a result of
such reliance. Bank will credit the amount of Advances made under this Section
to Borrowers’ deposit account.

2.2       Overadvances. If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or the Borrowing Base at any time,
Borrowers shall immediately pay to Bank, in cash, the amount of such excess.

 

2.3

Interest Rates, Payments, and Calculations.

(a)      Interest Rates. Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding Daily Balance thereof, at a floating
rate equal to four and one-half percent (4.5%) above the Prime Rate, provided
however, that at no time shall the rate be less than seven and three-quarters
percent (7.75%).

(b)      Late Fee; Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, Borrowers shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

(c)      Payments. Interest hereunder shall be due and payable on the last
business day of each month during the term hereof. The minimum interest payable
with respect to any three month period beginning with the first full month after
the Closing shall be $25,000. Bank shall, at its option, charge such interest,
all Bank Expenses, and all Periodic Payments against any of Borrowers’ deposit
accounts or against the Revolving Line, in which case those amounts shall
thereafter accrue interest at the rate then applicable hereunder. Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder. All payments shall be free and clear of any taxes, withholdings,
duties, impositions or other charges, to the end that Bank will receive the
entire amount of any Obligations payable hereunder, regardless of source of
payment.

(d)      Lockbox. Borrowers shall cause all account debtors to wire any amounts
owing to Borrowers to such account (the “Collateral Account”) as Bank shall
specify, and to mail all payments made by check to a post office box under
Bank’s control. All invoices shall specify such post office box as the payment
address. Bank shall have sole authority to collect such payments and deposit
them to the Collateral Account. If Borrowers receives any amount despite such
instructions, Borrowers shall immediately deliver such payment to Bank in the
form received, except for an endorsement to the order of Bank and, pending such
delivery, shall hold such payment in trust for Bank. One Business Day after
clearance of any checks, Bank shall credit all amounts paid into the Collateral
Account first, against any amounts outstanding under the Revolving Line, and
then, of any remaining balance of such amount, to Borrowers’ operating account.
Borrowers shall enter into such lockbox agreement as Bank shall reasonably
request from time to time. Bank will provide reports of invoice entry and
payment to Borrowers on each Business Day, and will from time to time deliver a
detailed aging of open invoices upon Borrowers’ request. Subject to Bank’s
receiving documentation acceptable to Bank, Borrowers may use its current
lockbox to meet the requirements of this Section.

(e)      Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

2.4       Crediting Payments. Prior to the occurrence of an Event of Default,
Bank shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as a Borrower specifies. After the occurrence
of an Event of Default, the receipt by Bank of any wire transfer of funds,
check, or other item

 

7

 



 

--------------------------------------------------------------------------------

of payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon California time shall be deemed to have been received by Bank
as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

 

2.5

Fees. Borrowers shall pay to Bank the following:

(a)      Facility Fee. On the Closing Date, a Facility Fee equal to $45,000,
which shall be nonrefundable; and

(b)      Bank Expenses. On the Closing Date, all Bank Expenses incurred through
the Closing Date, including reasonable attorneys’ fees and expenses and, after
the Closing Date, all Bank Expenses, including reasonable attorneys’ fees and
expenses, as and when they are incurred by Bank.

2.6       Term. This Agreement shall become effective on the Closing Date and,
subject to Section 12.7, shall continue in full force and effect for so long as
any Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

 

3.

CONDITIONS OF LOANS.

3.1       Conditions Precedent to Initial Credit Extension. The obligation of
Bank to make the initial Credit Extension is subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, the
following:

 

(a)

this Agreement;

(b)      a certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

 

(c)

UCC National Form Financing Statement;

 

(d)

an intellectual property security agreement;

 

(e)

a warrant to purchase stock;

 

(f)

a certificate of insurance naming Bank as loss payee and additional insured;

 

(g)

account control agreement with IBC for the benefit of Bank;

 

(h)

payment of the fees and Bank Expenses then due specified in Section 2.5 hereof;

 

(i)

current financial statements of Borrowers;

 

(j)

an audit of the Collateral, the results of which shall be satisfactory to Bank;

(k)      evidence of termination of IBC’s security interest in the Collateral,
except for in Borrowers’ Equipment and related general intangibles; and

 

8

 



 

--------------------------------------------------------------------------------

(l)      such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

3.2       Conditions Precedent to all Credit Extensions. The obligation of Bank
to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

(a)

timely receipt by Bank of the Payment/Advance Form as provided in Section 2.1;
and

(b)      the representations and warranties contained in Section 5 shall be true
and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date except for such representations and
warranties that are expressly made as of a different date in the Schedule or
such other documentation provided to Bank, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension. The making of each Credit Extension shall be deemed to be a
representation and warranty by Borrowers on the date of such Credit Extension as
to the accuracy of the facts referred to in this Section 3.2.

 

4.

CREATION OF SECURITY INTEREST.

4.1       Grant of Security Interest. Each Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrowers of each of
its covenants and duties under the Loan Documents. Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in Collateral acquired after the date hereof.

4.2       Delivery of Additional Documentation Required. Each Borrower shall
from time to time execute and deliver to Bank, at the request of Bank, all
Negotiable Collateral, all financing statements and other documents that Bank
may reasonably request, in form satisfactory to Bank, to perfect and continue
the perfection of Bank’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan Documents.
Borrowers from time to time may deposit with Bank specific time deposit accounts
to secure specific Obligations. Each Borrower authorizes Bank to hold such
balances in pledge and to decline to honor any drafts thereon or any request by
a Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the Obligations are outstanding.

4.3       Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrowers’ usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect such Borrower’s
Books (including such Borrower’s electronic records stored or maintained on any
hardware or software not owned by such Borrower but on which such Borrower
maintains under a license or other agreement) and to make copies thereof and to
check, test, and appraise the Collateral in order to verify such Borrower’s
financial condition or the amount, condition of, or any other matter relating
to, the Collateral.

 

5.

REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants as follows:

5.1       Due Organization and Qualification. Each Borrower and each Subsidiary
is a corporation, limited liability company or limited partnership duly existing
under the laws of its state of incorporation and qualified and licensed to do
business in any state in which the conduct of its business or its ownership of
property requires that it be so qualified.

5.2       Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within such Borrower’s powers, have been
duly authorized, and are not in conflict with nor constitute a breach of any
provision contained in such Borrower’s Articles of Incorporation or Bylaws, nor
will they constitute an event of default under any material agreement to which
such Borrower is a party or by which such

 

9

 



 

--------------------------------------------------------------------------------

Borrower is bound. Except as set forth in the Schedule, such Borrower is not in
default under any material agreement to which it is a party or by which it is
bound.

5.3       No Prior Encumbrances. Each Borrower owns its property, free and clear
of Liens, except for Permitted Liens.

5.4       Bona Fide Eligible Accounts. The Eligible Accounts are bona fide
existing obligations. The property and services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account debtor.
Such Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor that is included in any Borrowing Base
Certificate as an Eligible Account in an amount in excess of $50,000.

5.5       Merchantable Inventory. All Inventory is in all material respects of
good quality, free from all material defects, except for Inventory for which
adequate reserves have been made.

5.6       Intellectual Property Collateral. Each Borrower is the sole owner of
its Intellectual Property Collateral, except for non-exclusive licenses granted
by such Borrower to its customers in the ordinary course of business. Each of
the Patents owned by such Borrower, if any, is valid and enforceable, and no
part of its Intellectual Property Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
its Intellectual Property Collateral violates the rights of any third party.
Except as set forth in the Schedule, each Borrower’s rights as a licensee of
intellectual property do not give rise to more than five percent (5%) of its
gross revenue in any given month, including without limitation revenue derived
from the sale, licensing, rendering or disposition of any product or service.
Except as set forth in the Schedule, no Borrower is a party to, or bound by, any
agreement that restricts the grant by such Borrower of a security interest in
such Borrower’s rights under such agreement.

5.7       Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, no Borrower has done business under any name other than that specified
on the signature page hereof. The chief executive office of each Borrower is
located at the address indicated in Section 10 hereof. Except as set forth on
the Schedule, all of such Borrower’s Inventory and Equipment is located only at
the location set forth in Section 10 hereof.

5.8       Litigation. Except as set forth in the Schedule, there are no actions
or proceedings pending by or against a Borrower or any Subsidiary before any
court or administrative agency in which an adverse decision could have a
Material Adverse Effect, or a material adverse effect on a Borrower’s interest
or Bank’s security interest in the Collateral.

5.9       No Material Adverse Change in Financial Statements. All consolidated
and consolidating financial statements related to a Borrower and any Subsidiary
that Bank has received from a Borrower fairly present in all material respects
such Borrower’s financial condition as of the date thereof and such Borrower’s
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of such Borrower since the date of the most
recent of such financial statements submitted to Bank.

5.10      Solvency, Payment of Debts. Each Borrower is solvent and able to pay
its debts (including trade debts) as they mature.

5.11      Regulatory Compliance. Each Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from such Borrower’s
failure to comply with ERISA that could result in Borrower’s incurring any
material liability. No Borrower is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940. No Borrower is engaged principally, or as one of the
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T and U
of the Board of Governors of the Federal Reserve System). Each Borrower has
complied with all the provisions of the Federal Fair Labor Standards Act. No
Borrower has violated

 

10

 



 

--------------------------------------------------------------------------------

any statutes, laws, ordinances or rules applicable to it, violation of which
could have a Material Adverse Effect.

5.12      Environmental Condition. Except as disclosed in the Schedule, none of
a Borrower’s or any Subsidiary’s properties or assets has ever been used by a
Borrower or any Subsidiary or, to the best of each Borrower’s knowledge, by
previous owners or operators, in the disposal of, or to produce, store, handle,
treat, release, or transport, any hazardous waste or hazardous substance other
than in accordance with applicable law; to the best of each Borrower’s
knowledge, none of such Borrower’s properties or assets has ever been designated
or identified in any manner pursuant to any environmental protection statute as
a hazardous waste or hazardous substance disposal site, or a candidate for
closure pursuant to any environmental protection statute; no lien arising under
any environmental protection statute has attached to any revenues or to any real
or personal property owned by such Borrower or any Subsidiary; and no Borrower
nor any Subsidiary has received a summons, citation, notice, or directive from
the Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by a Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.

5.13      Taxes. Each Borrower and each Subsidiary have filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.

5.14      Subsidiaries. No Borrower own any amount of stock, partnership
interest or other equity securities of any Person in excess of ten percent of
such Person, except for Permitted Investments.

5.15      Government Consents. Each Borrower and each Subsidiary have obtained
all material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of a Borrower’s business as currently
conducted.

5.16      Accounts. All of each Borrower’s, or any Subsidiary of such Borrower,
depository, operating and investment property is maintained or invested with
such financial institutions as set forth on the Schedule.

5.17      Full Disclosure. No representation, warranty or other statement made
by any Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading.

 

6.

AFFIRMATIVE COVENANTS.

Each Borrower shall do all of the following:

6.1       Good Standing. Each Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law. Each Borrower shall maintain, and shall cause
each of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, the loss of which could have a Material Adverse Effect.

6.2       Government Compliance. Each Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Each Borrower shall comply, and
shall cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.

 

11

 



 

--------------------------------------------------------------------------------

6.3       Financial Statements, Reports, Certificates. Borrowers shall deliver
the following to Bank: (a) as soon as available, but in any event within fifteen
(15) business days after the end of each calendar month, a company prepared
consolidated balance sheet, income, and cash flow statement covering Borrowers’
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form acceptable to Bank and certified by a
Responsible Officer, except that monthly financial statements may omit
substantially all footnotes that would normally be required to be included in
GAAP financial statements; (b) as soon as available, but in any event within
forty-five (45) days after the end of each quarter, consolidated financial
statements of Borrowers prepared in accordance with GAAP, consistently applied,
and reviewed by an independent certified public accounting firm reasonably
acceptable to Bank; (c) as soon as available, but in any event within one
hundred twenty (120) days after the end of Borrowers’ fiscal year, audited
consolidated financial statements of Borrowers prepared in accordance with GAAP,
consistently applied, together with an unqualified opinion on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Bank; (d) copies of all statements, reports and notices sent or
made available generally by Borrowers to its security holders or to any holders
of Subordinated Debt and, if applicable, all reports on Forms 10-K and 10-Q
filed with the Securities and Exchange Commission; (e) promptly upon receipt of
notice thereof, a report of any legal actions pending or threatened against a
Borrower or any Subsidiary that could result in damages or costs to a Borrower
or any Subsidiary of Fifty Thousand Dollars ($50,000) or more; and (f) such
budgets, sales projections, operating plans, other financial information
including information related to the verification of a Borrower’s Accounts as
Bank may reasonably request from time to time.

(g) Within fifteen (15) days after the last day of each month, Borrowers shall
deliver to Bank aged listings of accounts receivable and accounts payable,
listings of PACA Payables, and a list of accrued rebates, and upon request by
Bank, a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit C hereto.

(h) Borrowers shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit D hereto beginning with the month ending March 31, 2009.

(i) Bank shall have a right from time to time hereafter to audit Borrowers’
Accounts and appraise Collateral at Borrowers’ expense, provided that such
audits will be conducted no more often than every six (6) months unless an Event
of Default has occurred and is continuing.

6.4       Inventory; Returns. Each Borrower shall keep all Inventory in good
condition, free from all material defects except for Inventory for which
adequate reserves have been made. Returns and allowances, if any, as between a
Borrower and its account debtors shall be on the same basis and in accordance
with the usual customary practices of such Borrower, as they exist at the time
of the execution and delivery of this Agreement. Borrowers shall promptly notify
Bank of all returns and recoveries and of all disputes and claims, where the
return, recovery, dispute or claim involves more than Fifty Thousand Dollars
($50,000).

6.5       Taxes. Each Borrower shall make or cause to be made, and shall cause
each Subsidiary to make or cause to be made, due and timely payment or deposit
of all material federal, state, and local taxes, assessments, or contributions
required of it by law, and will execute and deliver to Bank, on demand,
appropriate certificates attesting to the payment or deposit thereof; and each
Borrower will make or cause to be made, and will cause each Subsidiary to make
or cause to be made, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that each Borrower or a Subsidiary has made or
caused such payments or deposits to be made; provided that such Borrower or a
Subsidiary need not make any payment if the amount or validity of such payment
is contested in good faith by appropriate proceedings and is reserved against
(to the extent required by GAAP) by such Borrower.

 

6.6

Insurance.

(a)      Each Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against

 

12

 



 

--------------------------------------------------------------------------------

by other owners in similar businesses conducted in the locations where such
Borrower’s business is conducted on the date hereof. Each Borrower shall also
maintain insurance relating to such Borrower’s business, ownership and use of
the Collateral in amounts and of a type that are customary to businesses similar
to such Borrower’s.

(b)      All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank. All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer will use commercially
reasonable efforts to give at least twenty (20) days notice to Bank before
canceling its policy for any reason. Upon Bank’s request, Borrowers shall
deliver to Bank certified copies of such policies of insurance and evidence of
the payments of all premiums therefor. All proceeds payable under any such
policy shall, at the option of Bank, be payable to Bank to be applied on account
of the Obligations.

6.7       Accounts. Each Borrower shall maintain and shall cause each of its
Subsidiaries to maintain its primary depository, operating, and investment
accounts with such financial institutions that have executed an account control
agreement to perfect Bank’s Lien in such account, in form and substance
reasonably satisfactory to Bank.

6.8       Minimum Cash. Borrowers shall maintain at all times a balance of
unrestricted cash and cash equivalents of at least 85% of the projections in
Borrowers’ Financial Plan attached hereto as Exhibit E, measured on a monthly
basis, beginning with the month ending March 31, 2009.

6.9       EBITDA. Borrowers shall achieve an EBITDA within 85% of the
projections in Borrowers’ Financial Plan attached hereto as Exhibit E, measured
on a quarterly basis, beginning with the quarter ending June 30, 2009.

 

6.10

Intellectual Property Rights.

(a)      Borrowers shall promptly give Bank written notice of any applications
or registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any. Borrowers shall (i) give Bank
written notice of the filing of any applications or registrations with the
United States Copyright Office, including the title of such intellectual
property rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations filed within
five business days of such filing, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by a Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations. Upon filing any such applications or
registrations with the United States Copyright Office, Borrowers shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.

(b)      Bank may audit a Borrower's Intellectual Property Collateral to confirm
compliance with this Section, provided such audit may not occur more often than
twice per year, unless an Event of Default has occurred and is continuing. Bank
shall have the right, but not the obligation, to take, at Borrowers’ sole
expense, any actions that a Borrower is required under this Section to take but
which a Borrower fails to take, after 15 days' notice to such Borrower.
Borrowers shall reimburse and indemnify Bank for all reasonable costs and
reasonable expenses incurred in the reasonable exercise of its rights under this
Section.

6.11      Further Assurances. At any time and from time to time each Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

 

7.

NEGATIVE COVENANTS.

 

13

 



 

--------------------------------------------------------------------------------

Each Borrower will not do any of the following:

7.1       Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than: (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of a Borrower or its
Subsidiaries in the ordinary course of business; or (iii) Transfers of worn-out
or obsolete Equipment which was not financed by Bank.

7.2       Change in Business; Change in Control or Executive Office. Engage in
any business, or permit any of its Subsidiaries to engage in any business, other
than the businesses currently engaged in by Borrowers and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrowers as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.

7.3       Mergers or Acquisitions. Without the prior written consent of the
Bank, which shall not be unreasonably withheld, merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.

7.4       Indebtedness. Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

7.5       Encumbrances. Create, incur, assume or suffer to exist any Lien with
respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or agree with any Person
other than Bank not to grant a security interest in, or otherwise encumber, any
of its property, or permit any Subsidiary to do so.

7.6       Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrowers may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase.

7.7       Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Bank in form and
substance satisfactory to Bank; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to a Borrower.

7.8       Transactions with Affiliates. Except as set forth on the Schedule,
directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of a Borrower except for transactions that are in the
ordinary course of such Borrower’s business, upon fair and reasonable terms that
are no less favorable to such Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.

7.9       Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent. Notwithstanding the foregoing, Borrowers may repay the
amounts owed under the Grimes Note (as defined on the Schedule) provided that no
Event of Default has occurred or is continuing, and an Event of Default does not
arise from such repayment.

7.10      Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for

 

14

 



 

--------------------------------------------------------------------------------

Bank’s benefit or (b) is in pledge possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement.

7.11      Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.

 

8.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
a Borrower under this Agreement:

8.1       Payment Default. If Borrowers fail to pay, when due, any of the
Obligations, other than by virtue of Bank’s failure to effectuate an authorized
auto debit for which Borrower has sufficient funds on deposit with Bank;

 

8.2

Covenant Default.

(a)      If a Borrower fails to perform any obligation under Article 6 or
violates any of the covenants contained in Article 7 of this Agreement; or

(b)      If a Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrowers and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
ten days after such Borrower receives notice thereof or any officer of such
Borrower becomes aware thereof; provided, however, that if the default cannot by
its nature be cured within the ten day period or cannot after diligent attempts
by such Borrower be cured within such ten day period, and such default is likely
to be cured within a reasonable time, then such Borrower shall have an
additional reasonable period (which shall not in any case exceed 30 days) to
attempt to cure such default, and within such reasonable time period the failure
to have cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.

8.3       Material Adverse Effect. If there occurs any circumstance or
circumstances that could have a Material Adverse Effect;

8.4       Attachment. If any portion of Borrowers’ assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, in each case with
respect to Indebtedness of Borrowers in excess of $25,000 or, in the aggregate,
in excess of $50,000, or comes into the possession of any trustee, receiver or
person acting in a similar capacity and such attachment, seizure, writ or
distress warrant or levy has not been removed, discharged or rescinded within
ten (10) days, or if any Borrower is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs, or if a judgment or other claim in an amount in excess of
$50,000 becomes a lien or encumbrance upon any material portion of such
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of a Borrower’s assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency with respect to Indebtedness of
such Borrower in excess of $50,000, and the same is not paid within ten (10)
days after such Borrower receives written notice thereof, provided that none of
the foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by such
Borrower (provided that no Credit Extensions will be required to be made during
such cure period);

 

15

 



 

--------------------------------------------------------------------------------

8.5       Insolvency. If a Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against a Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);

8.6       Other Agreements. If there is a default or other failure to perform in
any agreement to which a Borrower is a party or by which it is bound resulting
in a right by a third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Fifty Thousand
Dollars ($50,000) or which could have a Material Adverse Effect;

8.7       Judgments. If a judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000) in excess of any amount as to which a Borrower’s insurance carrier has
acknowledged coverage for such amount shall be rendered against such Borrower
and shall remain unsatisfied and unstayed for a period of ten (10) days
(provided that no Credit Extensions will be made prior to the satisfaction or
stay of such judgment); or

8.8       Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

9.

BANK'S RIGHTS AND REMEDIES.

9.1       Rights and Remedies. Upon the occurrence and during the continuance of
an Event of Default, Bank may, at its election, without notice of its election
and without demand, do any one or more of the following, all of which are
authorized by each Borrower:

(a)      Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

(b)      Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement or under any other agreement between Borrowers
and Bank;

(c)      Settle or adjust disputes and claims directly with account debtors for
amounts upon terms and in whatever order that Bank reasonably considers
advisable;

(d)      Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Each Borrower
agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Each Borrower authorizes
Bank to enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of a Borrower’s owned
premises, each Borrower hereby grants Bank a license to enter into possession of
such premises and to occupy the same, without charge, in order to exercise any
of Bank’s rights or remedies provided herein, at law, in equity, or otherwise;

(e)      Set off and apply to the Obligations any and all (i) balances and
deposits of a Borrower held by Bank, or (ii) indebtedness at any time owing to
or for the credit or the account of a Borrower held by Bank;

(f)      Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, a Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any

 

16

 



 

--------------------------------------------------------------------------------

Collateral and, in connection with Bank’s exercise of its rights under this
Section 9.1, each Borrower’s rights under all licenses and all franchise
agreements shall inure to Bank’s benefit;

(g)      Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
each Borrower’s premises) as Bank determines is commercially reasonable, and
apply any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;

 

(h)

Bank may credit bid and purchase at any public sale; and

(i)      Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrowers.

9.2       Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, each Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as such Borrower’s
true and lawful attorney to: (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
a Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign a Borrower’s name on any invoice or bill
of lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to a Borrower’s policies of insurance; (f)
settle and adjust disputes and claims respecting the accounts directly with
account debtors, for amounts and upon terms which Bank determines to be
reasonable; and (g) to file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral. The appointment of Bank as each Borrower’s attorney in fact, and
each and every one of Bank’s rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been fully repaid and performed
and Bank’s obligation to provide Credit Extensions hereunder is terminated.

9.3       Accounts Collection. At any time after the occurrence of an Event of
Default and while such Event of Default is continuing, Bank may notify any
Person owing funds to a Borrower of Bank’s security interest in such funds and
verify the amount of such Account. Each Borrower shall collect all amounts owing
to Borrowers for Bank, receive in trust all payments as Bank’s trustee, and
immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.

9.4       Bank Expenses. If a Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to such Borrower: (a) make payment of the same or any part
thereof; (b) set up such reserves under a loan facility in Section 2.1 as Bank
deems necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

9.5       Bank’s Liability for Collateral. So long as Bank complies with
commercially reasonable banking practices, Bank shall not in any way or manner
be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage thereto occurring or arising in any manner or fashion from any
cause; (c) any diminution in the value thereof; or (d) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other person whomsoever.
All risk of loss, damage or destruction of the Collateral shall be borne by
Borrowers.

 

17

 



 

--------------------------------------------------------------------------------

9.6       Remedies Cumulative. Bank’s rights and remedies under this Agreement,
the Loan Documents, and all other agreements shall be cumulative. Bank shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by Bank of one right or remedy shall
be deemed an election, and no waiver by Bank of any Event of Default on a
Borrower’s part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election, or acquiescence by it. No waiver by Bank shall be
effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.

9.7       Demand; Protest. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which a Borrower may in any way be
liable.

 

10.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail (postage prepaid, return receipt requested), Express
Mail, Priority Mail, or fax to Borrowers or to Bank, as the case may be, at its
addresses set forth below:

 

If to Borrowers:

Vaughan Foods, Inc.

216 Northeast 12th Street

Moore, OK 73160

Attn: Gene P. Jones, Secretary, Treasurer, and Chief Financial Officer

FAX: (866) 371-8944

 

Wild About Food – Oklahoma LLC

216 Northeast 12th Street

Moore, OK 73160

Attn: Gene P. Jones, Manager

FAX: (866) 371-8944

 

If to Bank:

Peninsula Bank Business Funding,

 

a division of The Private Bank of the Peninsula

400 Emerson Street

Palo Alto, CA 94301

Attn: Mike Hansen

FAX: (650) 289-0124

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. EACH BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL

 

18

 



 

--------------------------------------------------------------------------------

COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

If the jury waiver set forth in Section 11 is not enforceable, then any dispute,
controversy or claim arising out of or relating to this Agreement, the Loan
Documents or any of the transactions contemplated therein shall be settled by
judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County. This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.

 

12.

GENERAL PROVISIONS.

12.1      Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by a Borrower without Bank’s prior written consent, which
consent may be granted or withheld in Bank’s sole discretion. Bank shall have
the right without the consent of or notice to Borrowers to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.

12.2      Indemnification. Each Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank
as a result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrowers whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

12.3      Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

12.4      Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.5      Amendments in Writing, Integration. Neither this Agreement nor the
Loan Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

12.6      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

12.7      Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrowers. The obligations of Borrowers to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 12.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

12.8      Confidentiality. In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrowers, (ii) to prospective transferees or purchasers of any
interest in the Loans, provided that they have

 

19

 



 

--------------------------------------------------------------------------------

entered into a comparable confidentiality agreement in favor of Borrowers and
have delivered a copy to Borrowers, (iii) as required by law, regulations, rule
or order, subpoena, judicial order or similar order, (iv) as may be required in
connection with the examination, audit or similar investigation of Bank and
(v) as Bank may determine in connection with the enforcement of any remedies
hereunder. Confidential information hereunder shall not include information that
either: (a) is in the public domain or in the knowledge or possession of Bank
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank through no fault of Bank; or (b) is disclosed to Bank by a third party,
provided Bank does not have actual knowledge that such third party is prohibited
from disclosing such information.

12.9      Patriot Act. To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. WHAT THIS MEANS FOR YOU: when you open an account, we will ask your
name, address, date of birth, and other information that will allow us to
identify you. We may also ask to see your driver’s license or other identifying
documents.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

20

 



 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first above written.

 

VAUGHAN FOODS, INC.

By:  Gene P. Jones 

Title:  Secretary, Treasurer and Chief Financial Officer

 

 

 

WILD ABOUT FOOD - OKLAHOMA LLC

By:  Gene P. Jones  

Title:  Secretary, Treasurer and Chief Financial Officer

 

 

 

PENINSULA BANK BUSINESS FUNDING,
A DIVISION OF THE PRIVATE BANK OF THE PENINSULA

By:  Victor Ragni  

Title:  Vice President  

 

 

 

21

 



 

--------------------------------------------------------------------------------

DEBTOR:

VAUGHAN FOODS, INC.

 

WILD ABOUT FOOD - OKLAHOMA LLC

 

SECURED PARTY:

PENINSULA BANK BUSINESS FUNDING,

 

A DIVISION OF THE PRIVATE BANK OF THE PENINSULA

EXHIBIT A

 

COLLATERAL DESCRIPTION ATTACHMENT

TO LOAN AND SECURITY AGREEMENT

All personal property of Borrowers (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:

(a)        all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

(b)        any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 

 

1

 



 

--------------------------------------------------------------------------------

[img1.gif]




 

EXHIBIT B

ADVANCE REQUEST FORM

 

Date: _____________

Client:

 

Client ID:

 

Line Limit:

 



 

1. Availability (from Client Summary):

____________

 

 

2. $25 Wire Fee (if applicable):

____________

 

 

3. Advance Request:

____________

 

 

4. Ending Availability (1- 2-3):

____________

 

 

The Undersigned Represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and The Private Bank of the
Peninsula.

 

Client: ____________________________________________________

 

Authorized Signor: _____________________________________________

 

                

Bank Use Only

 

 

Received by:

 

Date:

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

Approved by:

 

Date:

 

 

AUTHORIZED SIGNER

 

 

 

 

IF FUNDING TODAY PLEASE FAX BACK OR E-MAIL PDF BY 11:00 AM

 

 

Technology & Asset Based Lending For Emerging Growth Companies

 

400 Emerson Street, Palo Alto, CA 94301 Telephone (650) 843-2265 Fax: (650)
323-6527

www.The-Private-Bank.com

 

--------------------------------------------------------------------------------

EXHIBIT C

 

BORROWING BASE CERTIFICATE

Borrowers: Vaughan Foods, Inc.                                          
                                              Lender: Peninsula Bank Business
Funding,
Wild About Food – Oklahoma LLC                                          
                   a division of The Private Bank of the Peninsula

 

Commitment Amount: $3,000,000

 

ACCOUNTS RECEIVABLE

 

 

1.           Accounts Receivable Book Value as of ___

 

$___________

2.           Additions (please explain on reverse)

 

$___________

3.           TOTAL ACCOUNTS RECEIVABLE

 

$___________

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

4.           Amounts over 90 days due

$___________

 

5.           Balance of 25% over 90 day accounts

$___________

 

6.           Concentration Limits

$___________

 

7.           Foreign Accounts

$___________

 

8.           Governmental Accounts

$___________

 

9.           Contra Accounts

$___________

 

10.         Demo Accounts

$___________

 

11.         Prebillings and Progress Billings

$___________

 

12.         Intercompany/Employee Accounts

$___________

 

13.         Other (please explain on reverse)

$___________

 

14.         TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$___________

15.         Eligible Accounts (#3 minus #14)

 

$___________

16.         VALUE OF ACCOUNTS (80% of #14)

 

$___________

17.         PACA Payables

$___________

 

18.         LOAN VALUE OF ACCOUNTS (#16 minus #17)

 

$___________

 

 

 

BALANCES

 

 

19.         Maximum Loan Amount

 

$3,000,000

20.         Total Funds Available [Lesser of #18 or #19]

 

$___________

21.         Present balance owing on revolving Line of Credit

 

$___________

22.         RESERVE POSITION (#20 minus #21)

 

$___________

 

 

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Peninsula Bank Business Funding,
a division of The Private Bank of the Peninsula.

Vaughan Foods, Inc., on behalf of itself and the other Borrowers

 

 

 

 

 

 

 

 

By:

 

 

Authorized Signer

 

 

 

 

 

 

 

2

 



 

--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

TO:

PENINSULA BANK BUSINESS FUNDING, A DIVISION OF THE PRIVATE BANK OF THE PENINSULA

FROM:

VAUGHAN FOODS, INC.

 

WILD ABOUT FOOD – OKLAHOMA LLC

 

The undersigned authorized officer of Vaughan Foods, Inc., on behalf of itself
and the other Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
“Agreement”), (i) Borrowers are in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of Borrowers stated in the Agreement are true and
correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

 

 

 

Monthly financial statements

Monthly within 15 business days

Yes

No

 

Quarterly financial statements (CPA Reviewed)

Quarterly within 45 days

Yes

No

 

Annual (CPA Audited)

FYE within 120 days

Yes

No

 

10K and 10Q

(as applicable)

Yes

No

 

A/R & A/P Agings, Borrowing Base Cert.

Monthly within 15 business days

Yes

No

 

A/R Audit

Initial and Semi-Annual

Yes

No

 

IP Report

Quarterly within 30 days

Yes

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial Covenants

Required

Actual

Complies

 

 

 

 

 

 

 

Minimum Cash

85% of Plan

$________

Yes

No

 

Minimum EBITDA

85% of Plan

$________

Yes

No

 

PACA related payables

set forth in Section 6.8

 

Yes

No

 

 

 

 

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

 

 

 

Received by:

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:

 

 



Verified:

SIGNATURE

AUTHORIZED SIGNER

 

 

 

 



Date:

TITLE

 

 

Compliance Status

Yes

No



 

DATE

 

                

 

3

 



 

--------------------------------------------------------------------------------

EXHIBIT E

 

FINANCIAL PLAN

 

Compliance with achievement of a percentage of the company’s EBITDA and cash
flow plan is set forth in the confidential projections previously provided to
the bank. 

 

1

 



 

--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

Permitted Indebtedness (Section 1.1)*

Borrower has incurred indebtedness as follows, which principal amounts shall not
exceed the amounts set forth below:

 

 

Balance at

 

Creditor

December 31, 2008

 

Cleveland County Industrial Bonds - Item 1

$

4,015,000

 

CNL Commercial Finance, Inc. - Item 2

3,192,214

 

Quail Creek Bank, N.A. - Item 3

191,457

 

IBC Equipment Loan – Item 4

1,396,674

 

First National Bank Burleson – Item 5

136,157

 

IBC Revolving Loan – to be retired at the Closing Time (see Grant of Security
Interests)

1,000,000

 

Herb Grimes – (see Transactions with Affiliates)

802,500

 

FAA Credit Union – Item 6

21,014

 

Other – Item 7

91,398

 

Capital Leases – Item 8

298,151

References above to Items 1-8 below is for the purpose of identifying “Permitted
Liens” as defined in Section 1.1

 

Permitted Investments (Section 1.1)

 

•

Common stock holdings in the following companies:

 

Sysco Corporation

90 common shares

 

Sonic Corp.

253 common shares

 

•

Money market account with IBC - $100,756 at December 31, 2008. Amounts will vary
depending on current cash position.

 

•

Bond sinking fund to support Industrial Revenue Bonds – $562,002 at December 31,
2008.

 

•

Vaughan Foods, Inc. owns 100% of the membership interest in Wild About Food –
Oklahoma LLC.

Permitted Liens (Section 1.1)

 

1.

MORTGAGE AND LOAN AGREEMENT (“Mortgage”), dated as of December 1, 2004, between
the CLEVELAND COUNTY INDUSTRIAL AUTHORITY , a public trust, as Mortgagee and
VAUGHAN FOODS, INC. as Mortgagor, as further described in ARTICLE III, SECURITY
PROVISIONS: TERM OF THE LOAN AGREEMENT. The property description is as follows:

A tract of land in the Northeast Quarter (NE/4) of Section Fourteen (14),
Township Ten (10) North, Range Three (3) West of the Indian Meridian. Cleveland
County, Oklahoma, which tract is more particularly described as follows:
Beginning at a point 1628.55 feet West of the Northeast corner of said

 

1

 



 

--------------------------------------------------------------------------------

Northeast Quarter; thence West along the North line of said Northeast Quarter a
distance of 650.09 feet to the centerline of the right-of way line of the AT &
SF Railroad Company; thence South along the center line of said right-of-way a
distance of 984.26 feet; thence East and parallel with the North line of said
Northeast Quarter a distance of 652.83 feet; thence North a distance of 934.26
feet to the point or place of beginning. Physical Address: 216 N.E. 12th, Moore,
Oklahoma

 

2.

First Mortgage dated July 2, 2003, between Vaughan Foods, Inc. and CNL
Commercial Finance, Inc. to secure a loan in the original amount of $3,500,000.
Secured by the property commonly referred to as 216 NE 12th Street, Moore,
Oklahoma, 73160.

 

3.

Commercial security agreement dated June 22, 2004, between Vaughan Foods, Inc.
and Quail Creek Bank, N.A. to secure a loan in the original amount of $236,000.
Secured by the property commonly referred to as 1001 Messenger Lane, Moore,
Oklahoma, 73160.

 

4.

Security agreement dated March 3, 2006, between Allison’s Gourmet Kitchens,
Limited Partnership, and IBC, to secure a loan in the original amount of
$2,400,000. Secured by the following collateral:

 

•

All equipment financed by IBC and general intangibles arising from such
equipment, and

 

o

All accessions, attachments, accessories, tools, parts, supplies, replacements
of and additions to any of the equipment whether added at the time of the
agreement or later;

 

o

All proceeds (including insurance proceeds) from the sale, destruction, loss, or
other disposition of any of the equipment

 

 

5.

Mortgage dated July 3, 2003, in the original amount of $192,000, between Wild
About Food – Oklahoma, and First National Bank of Burleson, secured by the
property commonly referred to as 500 E. Central Avenue, Fort Worth, Texas 76106.

 

6.

Security agreement dated August 31, 2007, between Vaughan Foods, Inc. and FAA
Federal Credit Union, to secure a loan in the original amount of $34,701.
Secured by vehicle.

 

7.

Various security agreements for the purchase of vehicles and equipment, with
current amounts outstanding of less than $100,000 in the aggregate.

 

8.

The Company has capital leases, primarily for equipment, with a total obligation
of $298,151 at December 31, 2008.

 

9.

Indebtedness arising under this agreement

Grant of Security Interest (Section 4.1)

 

Grant of Security Interest.

The security interest created by this Agreement will be subject to the
following:

 

•

IBC Security Agreement dated March 3, 2006

 

•

IBC Loan and Security Agreement dated December 31, 2007, to be released in
connection with termination at the time of payoff upon funding of this
Agreement.

 

•

Various vehicle security agreements and capital leases for equipment.

Due Authorization – No Conflict (Section 5.2)

 

Borrower is in not in compliance with certain financial covenants of its
Industrial Revenue Bonds issued by Cleveland County Industrial Authority.
Noncompliance with these financial covenants will not be considered an event of
default under the terms of the bond indenture.

 

1

 



 

--------------------------------------------------------------------------------

 

Inbound Licenses (Section 5.6)

No exceptions

Prior Names (Section 5.7)

 

1.

The company was founded in 1961 and operated under the name “Quikspuds” until it
was incorporated in 1989 as Vaughan Foods, Inc.  The Company operated out of
2924 SW 28th Street, Oklahoma City, Oklahoma until October 2000, at which time
it relocated to its present location at 216 N.E. 12th Street, Moore, Oklahoma
73160.

 

2.

The company holds the rights to the following brand names and United States
trademarks: 

 

•

Fresh Fixins®

 

•

Allison’s Gourmet Kitchens and Design™

 

•

Vaughan Foods™

 

•

Serve Fresh Kits™

 

•

Wild About Food and Design™

 

•

Greenlight™ Ag Safety

 

3.

Inventory and equipment are located at the following locations:

 

•

216 N.E. 12th Street, Moore, Oklahoma 73160

 

•

216 ½ N.E. 12th Street, Moore, Oklahoma 73160

 

•

1001 Messenger Lane, Moore, Oklahoma 73160

 

•

500 E. Central Avenue, Fort Worth, Texas 76106

 

•

1101 SE 59th Street, Oklahoma City, Oklahoma 73129

 

•

9401 Pole Road, Oklahoma City, Oklahoma 73160

Litigation (Section 5.8)

No disclosable litigation

Environmental Condition (Section 5.12)

 

No Exceptions

 

Transactions with Affiliates. (Section 7.8)

 

On June 30, 2007, Vaughan Foods, Inc. executed a note for $875,000 in favor of
Mr. Herbert B. Grimes, its current Chairman of the Board and Chief Executive
Officer and a note for $125,000 in favor of Mr. Stan Gustas, its then-Chief
Financial Officer, who is now deceased - collectively, sellers of a portion of
Allison’s Gourmet Kitchens, LP.

The notes were due on June 30, 2008. The notes bore simple interest at 10% per
annum. On the due date of the notes, Vaughan Foods, Inc. paid $160,000 to Mr.
Grimes, representing principal and interest, and $137,500, also representing
principal and interest, to the heir of Mr. Gustas. Mr. Grimes executed a new
unsecured note (the “Grimes Note”) in the principal amount of $802,500, bearing
interest at 10%, and maturing as follows:

 

2

 



 

--------------------------------------------------------------------------------

 

Maturity Date

Principal Due

 

August 12, 2008

$150,000

 

November 11, 2008

150,000

 

March 17, 2009

200,000

 

May 12, 2009

150,000

 

June 30, 2009

152,500

Mr. Grimes has the option of deferring any of the principal payments on the note
and, has deferred each payment through the date hereof, and anticipates
deferring subsequent payments until such time as the Company believes that it
has adequate liquidity and capital resources to repay all or a portion of the
indebtedness. The notes are subordinated to all other indebtedness of the
company.

 

 

3

 



 

 